Citation Nr: 1132719	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to June 1954, including service in the Republic of Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance or being housebound due to his service-connected disabilities.  He is currently service connected for residuals of a left knee meniscectomy, with instability, rated as 20 percent disabling, and for residual dermatophytosis and left knee arthritis, with limitation of motion, each rated as 10 percent disabling.

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (2010).  In this case, it is unclear whether the Veteran may be permanently bedridden or so helpless that he is in need of the regular aid and attendance of another, due to his service-connected disabilities. 

The claims file contains two aid and attendance examination reports, the first completed in September 2008, and the second in June 2009.  In the September 2008 evaluation, the medical examiner indicated that the Veteran was permanently confined to his home or immediate area, that he was bedridden, and that he was physically unable to protect himself in his daily environment.  The examiner additionally indicated that the Veteran was unable to dress or undress himself, that he was unable to walk unassisted, and that he was unable to keep himself clean.  The June 2009 examiner indicated similar findings, however, the examiner indicated that the Veteran was not bedridden.  Both examiners listed multiple medical diagnoses, including several service-connected and non-service connected disabilities.  Notably, however, neither examiner indicated whether any of the Veteran's incapacities are wholly or primarily due to his service-connected disabilities.  Therefore, these evaluations are not adequate for rating purposes, and this matter must be remanded so that the Veteran can be afforded a VA aid and attendance examination in connection with his SMC claim.  

As this case is being remanded for the foregoing reason, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment and records of his VA care, dated since March 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lastly, the Veteran has requested service connection for amputation of the left leg below the knee.  See VA Form 21-4138, dated December 4, 2009 and VA Form 9, dated March 10, 2011.  As any decision with respect to the claim for service connection may affect the Veteran's claim for SMC, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the Veteran's service connection claim must be addressed prior to the Board's consideration of the special monthly compensation claim presently on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After complying with the duty to notify and assist, adjudicate the Veteran's claim for service connection for amputation of the left leg below the knee.  The Veteran should be notified of this decision and of his appellate rights.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Centers in Augusta and Dublin, Georgia, dated since March 2010.

3.  Thereafter, schedule the Veteran for a VA aid and attendance examination.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his service-connected disabilities (residuals of a left knee meniscectomy, with instability; residual dermatophytosis; left knee arthritis, with limitation of motion; and any other disability adjudicated as service connected), is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examiner should also mention whether the following factors are present as a result of the service-connected disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.  Finally, the examiner should state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim for SMC.  If the claim is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

